Name: Council Regulation (EEC) No 2789/79 of 10 December 1979 opening preferential tariffs for certain products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 79 Official Journal of the European Communities No L 328/25 COUNCIL REGULATION (EEC) No 2789/79 of 10 December 1979 opening preferential tariffs for certain products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, from the countries already enjoying such arrangements (additional amount); whereas such additional amount is variable and is calculated each year on the basis of the latest figures available, provided that this entails no reduction in the ceiling ;Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2), Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, within the context of Unctad, the European Economic Community offered to grant tariff preferences on finished and semi-finished products coming from developing countries; whereas the preferential treatment proposed in that offer covers, generally speaking, all finished and semi-finished industrial products covered by Chapters 25 to 99 of the Common Customs Tariff which originate in developing countries ; whereas the preference consists in the granting of exemption from customs duties ; whereas preferential imports are effected up to the level of ceilings calculated by value in respect of each product on the basis of factors which are uniform for all the products ; whereas in order that the preferences granted to the most competitive developing country or countries should be restricted and that a substantial share should be reserved for the least competitive, preferential imports from any one developing country in respect of a given product should not, as a general rule, exceed 50 % of the ceiling fixed for that product; Whereas, moreover, the conference of the Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; Whereas, in the offer made by the Community, the annual ceilings should normally be calculated on the basis of the total value for 1968 cif imports from the countries benefiting from this scheme, excluding those already enjoying various preferential tariff arrangements granted by the Community (basic amount), plus 5 % of the value of cif imports from the other countries and Whereas tariff preferences have been applied from the second half of 1971 under the conditions set out above; whereas these preferences should continue to be applied throughout 1980 ; whereas, having regard to the terms of the offer concerned and to the need to improve the generalized preferences, the abovementioned basic and additional amounts refer to 1977 ; whereas, how ­ ever, the application of this method of calculation should remain compatible with the progressive nature of the preference scheme in such a way as to provide a period of adaptation for the industrial sectors affected in the Community ; whereas for this purpose it would appear appropriate to limit for some products the con ­ siderable improvement resulting from the said method to a level which does not exceed 110 or 115 % of the corresponding preferential amounts open in 1979 ; (*) OJ No C 234, 17 . 9 . 1979, p. 26 . ( 2 ) OJ No C 309, 10 . 12 . 1979 , p . 57 . ( 3 ) OJ No C 297 , 28 . 11 . 1979 , p . 14 . No L 328/26 Official Journal of the European Communities 24 . 12 . 79 Whereas such method of administration calls for very close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the ceilings and maximum amounts and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to re-introduce the levying of customs duties either generally or individually when any of the ceilings or maximum amounts are reached, HAS ADOPTED THIS REGULATION: Whereas the European unit of account (EUA) should remain the only unit to be used within the preference system, along with its rates for conversion into national currencies ; Whereas, in accordance with Protocol 23 to the Act of Accession ( 1 ), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas it is expedient, therefore, in respect of the products referred to in Annex A which originate in the countries and territories listed in Annex B, that the Community should allow, for each category of these products and throughout 1980, duty-free imports within the limits of the Comnfiunity ceilings calculated in the manner set out above ; whereas the benefit of such tariff exemption should be reserved for products originating in the countries and territories under consideration , the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2 ); whereas charges against each of these ceilings must, as a general rule, come within a Community maximum amount of 50 % in respect of the products originating in any of the abovementioned countries ; whereas, however, in order in particular to safeguard access by all the abovementioned countries and territories to this preferential scheme, the Community maximum amount for certain products should be reduced to a lower percentage ; Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo declaration, the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas, therefore, charges of products originating in the least developed developing countries appearing on the list drawn up under United Nations resolution 3487 (XXX) of 12 December 1975 should not be subject to the Community ceiling or maximum amount; Whereas, under these circumstances, these objectives may be reached by applying a method of administration based on the charging, at Community level , against the abovementioned ceilings and maximum amounts, of imports of the products concerned as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the re-introduction of the levying of customs duties as soon as the said ceilings or maximum amounts are reached at Community level ; Article 1 1 . From 1 January to 31 December 1980 , the Common Customs Tariff duties on the products listed in Annex A shall be totally suspended, subject to the provisions of Articles 2 and 4 (2 ) of this Regulation . 2 . This suspension shall be enjoyed solely by products originating in the countries and territories listed in Annex B. However, imports already enjoying exemption from customs duties under other preferential tariff arrangements shall not be charged against the ceilings specified in paragraph 3 . For the purposes of the application of this Regulation, the concept of originating products shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . Subject to the provisions of Articles 2 and 4 (2 ) and with the exception of certain products the value of the ceilings for which is given in Annex A, this suspension shall be granted, in respect ofeach category of products , within a Community ceiling which shall be expressed in European units of account and which shall be equal to the amount obtained by adding together the value of cif imports in 1977 of the products concerned to the Community from the countries and territories enjoying these arrangements, excluding those already enjoying various preferential tariff arrangements granted by the Community, and 5 % of the value of cif imports in 1977 from other countries and from countries and territories already enjoying such arrangements. However , in certain cases indicated by a footnote in Annex A, the ceiling resulting from the sum of this addi ­ tion may in no case exceed 110 or 115% of the pre ­ ferential ceilings open for 1979 . 4 . Subject to the provisions of Articles 2 and 4 (2 ), within each ceiling thus calculated, charges of products originating in any one of the countries listed in Annex B should not exceed a Community maximum amount (!) OJ No L 73 , 27. 3 . 1972, p. 14. ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 1 . 24 . 12 . 79 Official Journal of the European Communities No L 328/27 circulation , on the basis of the customs value of the said products , and provided that they are accompanied by a certificate or origin in accordance with the rules laid down in Article 1 (2 ). 2 . Goods may be charged against a ceiling or maximum amount only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is re-introduced . 3 . The extent to which the ceilings and maximum amounts have been used shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 4 1 . The Commission, in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied . 2 . The Commission shall re-introduce the levying of customs duties in respect of all the countries referred to in Article 1 (2 ) or in respect of any one of them by means of a Regulation in accordance with the conditions laid down in Article 2 ( 1 ) and (2 ). equivalent to 50 % of this ceiling, with the exception of certain products for which the maximum amount shall be reduced to the percentage or value shown in Annex A. 5 . Any amendment to Annex B, in particular by the addition of new countries enjoying tariff preferences, may entail corresponding adjustments to the Community ceilings and the maximum amounts referred to in paragraphs 3 and 4 . Article 2 1 . As soon as the ceilings fixed or calculated in accordance with the provisions of Article 1 (3 ), which are laid down for Community imports of products originating in all of the countries referred to in Article 1 (2), are reached at Community level, the levying of customs duties on imports of the products in question from all the countries concerned may at any time be re-introduced until the end of the period referred to in Article 1 ( 1 ). 2 . As soon as the maximum amounts calculated in accordance with the provisions of Article 1 (4 ), which are laid down for Community imports of products originating in each of the countries referred to in Article 1 (2), are reached for any one of these countries at Community level , the levying of customs duties on imports of the products in question from the country concerned may at any time be re-introduced until the end of the period referred to in Article 1 ( 1 ). 3 . Paragraphs 1 and 2 shall not apply to the imports in question originating in the countries listed in Annex C. Article 3 1 . Imports of the products in question shall be charged against the Community ceilings and maximum amounts as and when the products are entered for free Article 5 Member States shall inform the Commission, on request or at least monthly, of imports of the products in question actually charged against the Community ceilings and maximum amounts laid down in Article 1 (3 ) and (4). Article 6 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY No L 328/28 Official Journal of the European Communities 24 . 12 . 79 ANNEX A List of products originating in developing countries and territories , enjoying generalized tariff preferences, in respect of which duties under the Common Customs Tariff are totally suspended ( a ) ( b ) ( c) CHAPTER 25 25.19 A Magnesium oxide other than calcined natural magnesium carbonate 25.22 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 25.23 Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker (1 ) 25.31 A Fluorspar CHAPTER 27 27.03 B Agglomerated peat 27.04 Coke and semi-coke of coal , of lignite or of peat; whether or not agglomerated ; retort carbon : A. Coke and semi-coke of coal : I. For the manufacture of electrodes C. Other 27.06 Tar distilled from coal , from lignite or from peat, and other mineral tars , including par ­ tially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products 27.07 Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; prepara ­ tions not elsewhere specified or included, containing not less than 70% by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations ( 2 ): A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gas oil : c) For other purposes II . Fuel oil : c ) For other purposes ( a ) Manufactured and semi-finished industrial products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff duty are only token entries ; this applies in particular for products intended for use in civil aircraft. ( b ) Preferences are not to be granted in respect of the products , marked with an asterisk , originating in Romania . ( c ) Preferences are not to be granted in respect of the products , marked with two asterisks , originating in China. (') For products falling within this heading, the Community ceiling referred to in Article 1 ( 3 ) is set at 948 000 EUA. ( 2 ) The Community ceiling as defined in Article 1 ( 3 ) is set ar 703 500 , 275 000 and 1 700 000 tonnes for products falling within subheadings 27.10 A III , B III , C I c),C II c),C III c)and d ) respectively ; the Community maximum amount referred to in Article 1 (4 ) is reduced to 20 % for these products . 24 . 12 . 79 Official Journal of the European Communities No L 328 /29 27.10 III . Lubricating oils ; other oils : (cont 'd) c) To be mixed in accordance with the terms of Additional Note 7 to Chapter 27 d) For other purposes 27.11 Petroleum gases and other gaseous hydrocarbons 27.12 Petroleum jelly 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite , lignite wax, peat wax and other mineral waxes, whether or not coloured 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals 27.16 Bituminous mixtures based on natural asphalt , on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example , bituminous mastics , cutbacks) CHAPTER 28 28.01 Halogens ( fluorine, chlorine, bromine and iodine) 28.02 Sulphur, sublimed or precipitated; colloidal sulphur 28.03 Carbon ( including carbon black) ex 28.04 Hydrogen, rare gases and other non-metals , but not including selenium and silicon 28.06 Hydrochloric acid and chlorosulphuric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) (*) 28.12 Boric oxide and boric acid 28.13 Other inorganic acids and oxygen compounds of non-metals ( excluding water ) 28.14 Halides, oxyhalides and other halogen compounds of non-metals 28.15 Sulphides of non-metals ; phosphorus trisulphide 28.16 Ammonia, anhydrous or in aqueous solution (*) ( 2 ) 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium 28.18 Hydroxide and peroxide of magnesium ; oxides, hydroxides and peroxides, of strontium or barium 28.19 Zinc oxide and zinc peroxide ( 3 ) 28.20 B Artificial corundum 28.21 Chronium oxides and hydroxides 28.22 Manganese oxides (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 7 655 000 EUA and 30 % respectively . ( 2 ) For products falling within this heading, the Community ceiling referred to in Article 1 ( 3 ) is set at 8 310 000 EUA . (3 ) For products falling within this heading, the Community ceiling referred to in Article 1 (3 ) is set at 536 000 EUA . No L 328/30 Official Journal of the European Communities 24 . 12 . 79 28.23 Iron oxides and hydroxides; earth colours containing 70% or more by weight of com ­ bined iron evaluated as Fe203 28.24 Cobalt oxides and hydroxides ; commercial cobalt oxides 28.25 Titanium oxides 28.27 Lead oxides ; red lead and orange lead (*) ( x ) 28.28 Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metal ­ lic oxides, hydroxides and peroxides 28.29 Fluorides; fluorosilicates, fluoroborates and other complex fluorine salts 28.30 Chlorides, oxychlorides and hydroxychlorides; bromides and oxybromides ; iodides and oxyiodides 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobromites (2 ) 28.32 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 28.35 Sulphides; polysulphides 28.36 Dithionites, including those stabilized with organic substances; sulphoxylates 28.37 Sulphites and thiosulphates 28.38 Sulphates ( including alums) and persulphates 28.39 Nitrites and nitrates 28.40 Phosphites, hypophosphites and phosphates 28.42 Carbonates and percarbonates ; commercial ammonium carbonate containing ammonium carbamate (3) 28.43 Cyanides and complex cyanides 28.44 Fulminates, cyanates and thiocyanates 28.45 Silicates ; commercial sodium and potassium silicates 28.46 Borates and perborates 28.47 Salts of metallic acids ( for example, chromates, permanganates, stannates) 28.48 Other salts and peroxysalts of inorganic acids , but not including azides 28.49 Colloidal precious metals ; amalgams of precious metals ; salts and other compounds, inorganic or organic, of precious metals including albuminates, proteinates, tannates and similar compounds , whether or not chemically defined 28.50 Fissile chemical elements and isotopes; other radio-active chemical elements and radio ­ active isotopes; compounds, inorganic or organic, of such elements or isotopes, whether or not chemically defined ; alloys, dispersions and cermets, containing any of these ele ­ ments, isotopes or compounds : B. Other ( a ) ( a ) Ex B : Artificial radio-active isotopes and their compounds (EURATOM). ( ») For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 7 834 000 EUA and 20 % respectively . ( 2 ) For products falling within subheading 28.31 A, the Community ceiling referred to in Article 1 (3) is set at 1 1 000 EUA. ( 3 ) For products falling within subheading 28.42 A II , the Community ceiling referred to in Article 1 (3 ) is set at 2 554 000 EUA ; for anhydrous sodium carbonate falling within subheading 28.42 A ex II , the ceiling is set at 539 000 EUA. 24 . 12 . 79 Official Journal of the European Communities No L 328/31 28.51 Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 : B. Other 28.52 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235 , of rare earth metals , of yttrium or of scandium, whether or not mixed together 28.54 Hydrogen peroxide (including solid hydrogen peroxide) 28.55 Phosphides, whether or not chemically defined 28.56 Carbides, whether or not chemically defined : A. Of silicon B. Of boron D. Of aluminium ; of chromium; of molybdenum; of tungsten ; of vanadium ; of tan ­ talum ; of titanium E. Other 28.57 Hydrides, nitrides and azides, silicides and borides, whether or not chemically defined 28.58 Other inorganic compounds (including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals CHAPTER 29 29.01 Hydrocarbons ( x ) 29.02 Halogenated derivatives of hydrocarbons 29.03 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons 29.04 Acyclic alcohols and their halogenated , sulphonated, nitrated and nitrosated derivatives : A. Saturated monohydric alcohols ( 2 ) B. Unsaturated monohydric alcohols C. Polyhydric alcohols : I. Diols , triols and tetraols IV. Other polyhydric alcohols V. Halogenated, sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols 29.05 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 29.06 Phenols and phenol-alcohols (*) (a ) 29.07 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or pheno ­ alcohols 29.08 Ethers , ether-alcohols , ether-phenols , ether-alcohol-phenols , alcohol peroxides and ether peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives  29.09 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers , with a three or four member ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives ( a ) The asterisk covers only subheading 29.06 A I. ( ] ) For styrene falling within subheading 29.01 D ex II , the Community ceiling referred to in Article 1 (3 ) is set at 2 210 000 EUA. ( 2 ) For products falling within subheading 29.04 A I , the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 652 000 EUA and 35 % respectively . No L 328/32 Official Journal of the European Communities 24 . 12 . 79 29.10 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated, sulphonated, nitrated or nitrosated derivatives 29.11 Aldehydes, aldehyde-alcohols , aldehyde-ethers , aldehyde-phenols and other single or complex oxygen-function aldehydes; cyclic polymers of aldehydes; paraformalde ­ hyde (*) ( a ) 29.12 Halogenated, sulphonated , nitrated or nitrosated derivatives of products falling within heading No 29.11 29.13 Ketones, ketone-alcohols , ketone-phenols , ketone-aldehydes, quinones, quinone-alcohols , quinone-phenols , quinone-aldehydes and other single or complex oxygen-function ketones and quinones, and their halogenated, sulphonated , nitrated or nitrosated deriva ­ tives (*) ( b ) 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives (*) ( c) 29.15 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives (*) (d ) 29.16 Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives ( 1 )( 2 ) 29.19 Phosphoric esters and their salts, including lactophosphates, and their halogenated, sul ­ phonated, nitrated or nitrosated derivatives 29.21 Other esters of mineral acids (excluding halides) and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 29.22 Amine-function compounds ex 29.23 Single or complex oxygen-function amino-compounds, excluding glutamic acid and its salts 29.24 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipins 29.25 Carboxyamide-function compounds ; amide-function compounds of carbonic acid 29.26 Carboxyimide-function compounds ( including ortho-benzoicsulphimide and its salts) and imine-function compounds ( including hexamethylenetetramine and trimethylenetrinit ­ ramine) 29.27 Nitrile- function compounds (*) ( e) 29.28 Diazo-, azo- and azoxy-compounds 29.29 Organic derivatives of hydrazine or of hydroxylamine 29.30 Compounds with other nitrogen-functions 29.31 Organo-sulphur compounds (a ) The asterisk covers only subheading 29.11 E ex I (4-hydroxy-3-methoxybenzaldehyde ). ( b ) The asterisk covers only subheading 29.13 A ex I ( acetone). ( c) The asterisk covers only subheading 29.14 D I. ( d ) The asterisk covers only subheading 29.15 C I. ( e ) The asterisk covers only heading No ex 29.27 ( acrylonitrile). (!) For critic acid falling within subheading 29.16 A IV a ), the Community ceiling and maximum amount referred to in Article 1 ( J ) and (4 ) are set at 471 000 EUA and 30 % respectively . , ( 2 ) For salicylic acid falling within subheading 29.16 B 1 a ), the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 308 000 EUA and 40 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328/33' 29.33 Organo-mercury compounds 29.34 Other organo-inorganic compounds 29.35 Heterocyclic compounds ; nucleic acids (*) 29.36 Sulphonamides ( 2 ) 29.37 Sultones and sultams 29.38 Provitamins and vitamins, natural or reproduced by synthesis ( including natural concen ­ trates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent (*) ( a ) 29.39 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones 29.41 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 29.42 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers , esters and other derivatives 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters , and their salts, other than products of heading Nos 29.39 , 29.41 and 29.42 29.44 Antibiotics (*) ( b ) 29.45 Other organic compounds CHAPTER 30 30.01 Organo-therapeutic glands or other organs, dried, whether or not powdered ; organo ­ therapeutic extracts of glands or other organs or of their secretions ; other animal sub ­ stances prepared for therapeutic or prophylactic uses, not elsewhere specified or included 30.02 Antisera; microbial vaccines, toxins, microbial cultures ( including ferments but excluding yeasts) and similar products 30.03 Medicaments ( including veterinary medicaments) 30.04 Wadding, gauze, bandages and similar articles ( for example, dressings, adhesive plasters , poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 of this Chapter 30.05 Other pharmaceutical goods CHAPTER 31 31.02 Mineral or chemical fertilizers , nitrogenous : C. Other (*) ( 3 ) ( a ) The asterisk covers only subheading 29.38 B ex II (vitamins B 12). ( b ) The asterisk covers only subheading 29.44 A (penicillins) and ex C ( tetracycline). (') For melamine falling within subheading 29.35 ex Q, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 822 000 EUA and 40 % respectively . ( 2 ) For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is set at 30 % in respect of China . ( 3 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 3 760 000 EUA and 20 % respectively . No L 328/34 Official Journal of the European Communities 24. 12 . 79 31.03 Mineral or chemical fertilizers , phosphatic (*)(*) 31.04 B Mineral or chemical fertilizers, potassic, mentioned in Note 3 (B ) to this Chapter 31.05 Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : III . Containing the two fertilizing substances : nitrogen and potassium: a) Natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium nitrate ( the proportion of the latter element may be as high as 44% ), of a total nitrogen content not exceeding 16.3% by weight CHAPTER 32 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids ), including water-extracted gall-nut tannin, and their salts, ethers, esters and other derivatives : B. Other 32.03 Synthetic organic tanning substances and inorganic tanning substances; tanning pre ­ parations, whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning ( for example, of enzymatic, pancreatic or bacterial origin) 32.04 Colouring matter of vegetable origin ( including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin 32.05 Synthetic organic dyestuffs ( including pigment dyestuffs ); synthetic organic products of a kind used as luminophores; products of the kind known as optical bleaching agents, substantive to the fibre ; natural indigo (2) 32.06 Colour lakes 32.07 Other colouring matter ; inorganic products of a kind used as luminophores 32.08 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes ( slips); glass frit and other glass , in the form of powder, granules or flakes 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finish ­ ing leather ; paints and enamels ; pigments in linseed oil , white spirit, spirits of turpentine, varnish or other paint or enamel media ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined in Note 4 to this chapter 32.10 Artists', students' and signboard painters ' colours , modifying tints, amusement colours and the like , in tables, tubes, jars , bottles, pans or in similar forms or packings, including such colours in sets or outfits, with or without brushes, palettes or other accessories 32.11 Prepared driers 32.12 Glaziers ' putty; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements 32.13 Writing ink, printing ink and other inks CHAPTER 33 ESSENTIAL OILS AND RESINOIDS; PERFUMERY, COSMETICS AND TOILET PREPARATIONS (') For products falling within subheading 31.03 A I , the Community ceiling referred to in Article 1 ( 3 ) is set at 3 303 000 EUA. ( 2 ) For products falling within subheading 32.05 A , the Community ceiling referred to in Article 1 ( 3 ) is set at 10 3 / 2 000 EUA . 24 . 12 . 79 Official Journal of the European Communities No L 328/35 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES , MODELLING PASTES AND 'DENTAL WAXES' CHAPTER 35 35.02 B Albuminates and other albumin derivatives 35.03 Gelatin ( including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones, hides, nerves, tendons or from similar products and fish glues ; isinglass (*) 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07 ) and their derivates ; hide powder, whether or not chromed 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes; prepared enzymes not elsewhere specified or included CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS (*) ( a ) CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS CHAPTER 38 38.01 Artificial graphite ; colloidal graphite , other than suspensions in oil 38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black 38.05 Tall oil 38.06 Concentrated sulphite lye 38.07 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpen ­ tine; pine oil ( excluding 'pine oils ' not rich in terpineol ) 38.08 Rosin and resin acids , and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils 38.09 Wood tar ; wood tar oils (other than the compositve solvents and thinners falling within heading No 38.18 ); wood creosote ; wood naphtha; acetone oil ; vegetable pitch of all kinds ; brewers ' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products 38.11 Disinfectants, insecticides, fungicides , rat poisons, herbicides, anti-sprouting products, plant-growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or articles ( for example, sulphur-treated bands, wicks and candles, flypapers ) 38.12 Prepared glazings, prepared dressings and prepared mordants of a kind used in the textile , paper, leather or like industries : A. Prepared glazings and prepared dressings : II . Other B. Prepared mordants ( a ) The asterisk covers only heading No 36.06 (') For gelatin and gelatin derivatives falling within subheading 35.03 ex B , the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 924 000 EUA and 30 % respectively . No L 328 /36 Official Journal of the European Communities 24 . 12 . 79 38.13 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for sol ­ dering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes 38.14 Anti-knock preparations, oxidation inhibitors , gum inhibitors , viscosity improvers, anti ­ corrosive preparations and similar prepared additives for mineral oils 38.15 Prepared rubber accelerators 38.16 Prepared culture media for development of micro-organisms 38.17 Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included, excluding D-glucitol ( sorbitol ), other than that falling within subheading 29.04 C III CHAPTER 39 39.01 Condensation, polycondensation and polyaddition products, whether or not modified or polymerized, and whether or not linear ( for example, phenoplasts, aminoplasts, alkyds, polyallyl esters , and other unsaturated polyesters, silicones) 39.02 Polymerization and copolymerization products ( for example, polyethylene, polytet ­ rahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins) (*) ( a ) 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters, cel ­ lulose ethers and other chemical derivatives of cellulose, plasticized or not ( for example, collodions , celluloid); vulcanized fibre (*): A. Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanized natural or synthetic rubber B. Other : III . Cellulose acetates IV . Other cellulose esters V. Cellulose ethers and other chemical derivatives of cellulose VI . Vulcanized fibre 39.04 Hardened proteins ( for example, hardened casein and hardened gelatin ) 39.05 Natural resins modified by fusion ( run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber ( for example, chlorinated rubber, rubber hydrochloride, oxidized rubber, cyclized rubber) 39.06 Other high polymers, artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 CHAPTER 40 40.02 Synthetic rubber latex ; pre-vulcanized synthetic rubber latex ; synthetic rubber ; factice derived from oils ( a ) The asterisk covers only subheadings 39.02 C I , C IV and C VII a ). 24 . 12 . 79 Official Journal of the European Communities No L 328/37 40.03 Reclaimed rubber 40.05 Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanized natural or synthetic rubber compounded ready for vulcanization ; unvulcanized natural or syn ­ thetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of min ­ eral oil ), in any form, of a kind known as masterbatch 40.06 Unvulcanized natural or synthetic rubber, including rubber latex, in other forms or states ( for example, rods , tubes and profile shapes, solutions and dispersions); articles of unvul ­ canized natural or synthetic rubber ( for example, coated or impregnated textile thread ; rings and discs ) 40.07 Vulcanized rubber thread and cord, whether or not textile covered , and textile thread covered or impregnated with vulcanized rubber 40.08 Plates, sheets, strip , rods and profile shapes, of unhardened vulcanized rubber 40.09 Piping and tubing, of unhardened vulcanized rubber 40.10 Transmission, conveyor or elevator belts or belting, of vulcanized rubber 40.11 Rubber tyres, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds (*):  Inner tubes and tyre cases (new or used ) of the kind used on bicycles, cycles with an auxiliary motor, motor-cycles or motor-scooters (')  Other ( including tyre cases with sewn-in inner tubes, for racing bicycles, and tyre flaps ) ( 2 ) 40.12 Hygienic and pharmaceutical articles ( including teats), of unhardened vulcanized rubber, with or without fittings of hardened rubber 40.13 Articles of apparel and clothing accessories ( including gloves), for all purposes, of unhardened vulcanized rubber 40.14 Other articles of unhardened vulcanized rubber 40.15 Hardened rubber (ebonite and vulcanite ), in bulk, plates, sheets, strip , rods, profile shapes or tubes ; scrap, waste and powder, of hardened rubber 40.16 Articles of hardened rubber (ebonite and vulcanite ) CHAPTER 41 41.03 Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 : B. Other : II . Other ( 3 ) 41.04 Goat and kidskin leather, except leather falling within heading No 41.06 or 41.08 : B. Other : II . Other (4 ) 41.05 Other kinds of leather, except leather falling within heading No 41 .06 or 41 . 08 : B. Other : II . Other (**) ( 5 ) ') For these products , the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4) are set at 4 808 000 EUA and 20 % respectively ; the maximum amount is reduced to 15 % in respect of China. 2 ) For these products , the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 12 496 000 EUA and 20 % respectively ; the maximum amount is reduced to 15 % in respect of China . 3 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and ( 4 ) are set at 3 404 000 EUA and 45 % respectively ; the maximum amount is reduced to 20 % in respect of China . 4 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 5 500 000 EUA and 45 % respectively ; the maximum amount is reduced to 20 % in respect of China . 5 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 10 017 000 EUA and 20 % respectively . No L 328/38 Official Journal of the European Communities 24 . 12 . 79 41.06 Chamois-dressed leather (*) 41.08 Patent leather and imitation patent leather ; metallized leather 41.10 Composition leather with a basis of leather or leather fibre , in slabs , in sheets or in rolls CHAPTER 42 42.01 Saddlery and harness , of any material ( for example, saddles, harness, collars , traces, knee-pads and boots), for any kind of animal 42.03 Articles of apparel and clothing accessories, of leather or of composition leather : B. Gloves, including mittens and mitts : I. Protective, for all trades (*) ( 2) 42.04 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for industrial purposes 42.05 Other articles of leather or of composition leather 42.06 Articles made from gut (other than silk-worm gut), from goldbeater's skin, from bladders or from tendons CHAPTER 43 43.02 Furskins , tanned or dressed, including furskins assembled in plates, crosses and similar forms ; pieces or. cuttings , of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated) 43.03 Articles of furskin (*) ( a ) (3 ) 43.04 Artificial fur and articles made thereof CHAPTER 44 44.05 Wood sawn lengthwise , sliced or peeled, but not further prepared, of a thickness exceeding 5 mm 44.07 Railway or tramway sleepers of wood ex 44.09 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; chipwood; drawn wood ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks , roughly trim ­ med but not turned , bent or otherwise worked , suitable for the manufacture of walking ­ sticks , umbrella handles, tool handles or the like 44.11 Fibre building board of wood or other vegetable material , whether or not bonded with natural or artificial resins or with other organic binders (*) (4) 44.12 Wood wool and wood flour 44.13 Wood (including blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved, rebated , chamfered, V-jointed, centre V-jointed, beaded, centre-beaded or the like, but not further manufactured ( 5 a ) The asterisk covers only subheading 43.03 ex B (gloves). 1 ) For products falling within this heading, the Community ceiling referred to in Article 1 (3 ) is set at 418 000 EUA; the Community maximum amount referred to in Article 1 (4 ) is reduced to 20 % in respect of China . 2) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4) are set at 18 237 000 EUA and 15 % respectively . 3 ) For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is reduced to 30 % in respect of China . 4 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 11 426 000 EUA and 30 % respectively . 5 ) For products falling within this heading, the Community ceiling referred to in Article 1 (3 ) is set at 10 696 000 EUA. 24 . 12 . 79 Official Journal of the European Communities No L 328/39 44.14 Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm : A. Small boards for the manufacture of pencils B. Other CH 1 ) 44.16 Cellular wood panels , whether or not faced with base metal 44.17 ' Improved' wood , in sheets, blocks or the like 44.18 Reconstituted wood, being wood shavings, wood chips , sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like (*) ( 2) 44.19 Wooden headings and mouldings, including moulded skirting and other moulded boards 44.20 Wooden picture frames, photograph frames, mirror frames and the like 44.21 Complete wooden packing cases, boxes, crates, drums and similar packings 44.22 Casks , barrels , vats, tubs , buckets and other coopers ' products and parts thereof, of wood, including staves 44.23 Builders' carpentry and joinery ( including prefabricated and sectional buildings and assembled parquet flooring panels ) ( 3 ) 44.24 Household utensils of wood (*) ( a ) ( 4 ) 44.25 Wooden tools , tool bodies, tool handles, broom and brush bodies and handles; boot and shoe lasts and trees, of wood ( 5) 44.26 Spools , cops, bobbins, sewing thread reel and the like , of turned wood 44.27 Standard lamps, table lamps and other lighting fittings, of wood ; articles of furniture, of wood, not falling within Chapter 94 ; caskets, cigarette boxes, trays, fruit bowls, orna ­ ments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins , and similar receptacles, of wood ; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the handbag or on the person ; parts of the foregoing articles, of wood 44.28 Other articles of wood CHAPTER 45 45.02 Natural cork in blocks, plates, sheets or strips ( including cubes or square slabs , cut to size for corks or stoppers ) 45.03 Articles of natural cork 45.04 Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglomerated cork ( a ) The asterisk covers only heading No 44.24 (clothes-pegs). (') For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 30 490 000 EUA and 40 % respectively . ( 2 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 6 530 000 EUA and 40 % respectively . ( 3 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 14 992 000 EUA and 40 % respectively . (4 ) For products falling within this heading, the Community ceiling referred to in Article 1 (3 ) is set at 3 896 000 EUA. ( s ) For products falling within subheading 44.25 ex B (wooden broom and brush handles ), the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 1 222 000 EUA and 30 % respectively . No L 328 /40 Official Journal of the European Communities 24 . 12 . 79 CHAPTER 46 ex 46.02 Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips, other than those of unspun vegetable materials ; plaiting materials bound together in parallel strands or woven in sheet form , including matting, mats and screens ; straw envelopes for bottles ( ! ) 46.03 Basketwork , wickerwork and other articles of playing materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah (*) (**) ( 2 ) CHAPTER 47 47.01 Pulp derived by mechanical or chemical means from any fibrous vegetable material 47.02 Waste paper and paperboard ; scrap articles of paper or of paperboard, fit only for use in paper-making: A. Waste paper and paperboard CHAPTER 48 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : A. Newsprint B. Cigarette paper C. Kraft paper and kraft board : I. For the manufacture of paper yarn of heading No 57.07 or of paper yarn rein ­ forced with metal of heading No 59.04 D. Paper weighing not more than 15 g/m2 for use in stencil making E. Hand-made paper and paperboard F. Other 48.03 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets 48.05 Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets 48.08 Filter blocks, slabs and plates, of paper pulp 48.10 Cigarette paper , cut to size , whether or not in the form of booklets or tubes 48.11 Wallpaper and lincrusta ; window transparencies of paper 48.12 Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound (') For plaiting materials bound together in parallel strands or woven in sheet form , including matting , mats and screens , and straw envelopes for bottles , falling within this heading , the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 6 5 1 1 000 EUA and 30 % respectively . ( 2 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 17 581 000 EUA and 20 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328/41 48.13 Carbon and other copying papers ( including duplicator stencils ) and transfer papers , cut to size , whether or not put up in boxes 48.14 Writing blocks, envelopes, letter cards , plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery 48.15 Other paper and paperboard, cut to size or shape 48.16 Boxes, bags and other packing containers , of paper or paperboard; box files, letter trays and similar articles, of paper or paperboard, of a kind commonly used in offices, shops and the like 48.18 Registers , exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting-pads , binders ( loose-leaf or other), file covers and other stationery of paper or paperboard; sample and other albums and book covers , of paper or paperboard 48.19 Paper or paperboard labels , whether or not printed or gummed 48.20 Bobbins , spools , cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened ) 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding CHAPTER 49 PRINTED BOOKS, NEWSPAPERS , PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS, TYPESCRIPTS AND PLANS CHAPTER 64 64.03 Footwear with outer soles of wood or cork (*) 64.04 Footwear with outer soles of other materials (*) 64.05 Parts of footwear, removable in-soles, hose protectors and heel cushions, of any material except metal (*) 64.06 Gaiters , spats, leggings, puttees, cricket pads, shin-guards and similar articles, and parts thereof (*) CHAPTER 65 HEADGEAR AND PARTS THEREOF CHAPTER 66 66.01 Umbrellas and sunshades ( including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) (*) ( J ) 66.02 Walking-sticks ( including climbing-sticks and seat-sticks ), canes, whips , riding-crops and the like 66.03 Parts, fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 CHAPTER 67 67.01 Skins and other parts of birds with their feathers or down, feathers , parts of feathers , down, and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes) (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 9 704 000 EUA and 15 % respectively . No L 328/42 Official Journal of the European Communities 24 . 12 . ^ 9 67.02 Artificial flowers , foliage or fruit and parts thereof; articles made of artificial flowers , foliage or fruit ( J ) 67.03 Human hair, dressed, thinned, bleached or otherwise worked ; wool , other animal hair and other textile materials prepared for use in making wigs and the like CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS (*) ( a ) ( 2 ) ( 3 ) ( 4 ) CHAPTER 69 69.01 Heat-insulating bricks , blocks , tiles and other heat-insulating goods of siliceous fossil meals or of similar siliceous earths ( for example, kieselguhr, tripolite or diatomite ) 69.03 Other refractory goods ( for example, retorts, crucibles, muffles, nozzles, plugs , supports, cupels , tubes, pipes, sheaths and rods ), other than goods falling within heading No 69.01 69.04 Building bricks ( including flooring blocks , support or filler tiles and the like) 69.05 Roofing tiles ; chimney-pots, cowls , chimney-liners , cornices and other constructional goods, including architectural ornaments 69.06 Piping, conduits and guttering ( including angles, bends and similar fittings) 69.07 Unglazed setts, flags and paving, hearth and wall tiles (") 69.09 Laboratory, chemical or industrial wares ; troughs, tubs and similar receptacles of a kind used in agriculture ; pots, jars and similar articles of a kind commonly used for the con ­ veyance or packing of goods 69.10 Sinks, washbasins , bidets, water closet pans , urinals , baths and like sanitary fixtures 69.11 Tableware and other articles of a kind commonly used for domestic or toilet pur ­ poses n r ») (^ 69.12 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery (*) (**) (b ) ( 7 ) 69.13 Statuettes and other ornaments, and articles of personal adornment ; articles of furniture 69.14 Other articles CHAPTER 70 70.01 B Glass in the mass (excluding optical glass ) 70.03 Glass in balls , rods and tubes, unworked (not being optical glass ) 70.04 Unworked cast or rolled glass ( including flashed or wired glass), whether figured or not, in rectangles ( a ) The asterisk covers only heading No 68.01 . ( b ) The asterisks cover only subheading 69.12 C. (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 6 012 000 EUA and 30 % respectively . ( 2 ) For products falling within heading No 68.12, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 1 281 000 EUA and 40 % respectively . ( 3 ) For products falling within subheading 68.13 B 1 , the Community ceiling and maximum amount referred to in Article 1 (3 ) and ( 4 ) are set at 1 121 000 EUA and 40 % respectively . ( 4) For products falling within subheading 68.13 B 11 and III b), the Community ceiling and maximum amount referred to in Article 1 (3 ) and ( 4 ) are set at 2 082 000 EUA and 40 % respectively . ( 5 ) For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is set at 20 % ; it is reduced to 15 % in respect of China . "( 6 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 1 915 000 EUA and 20 % respectively . ( 7 ) For products falling within subheading 69.12 C, the Community ceiling referred to in Article 1 ( 3 ) is set 956 000 EUA ; for products falling within subheadings 69.12 A, B and D, the Community maximum amount referred to in Article 1 ( 4 ) is reduced to 30 % in respect of China . 24 . 12 . 79 Official Journal of the European Communities No L 328/43 70.06 Cast, rolled, drawn or blown glass ( including flashed or wired glass), in rectangles, sur ­ face ground or polished , but not further worked 70.07 Cast, rolled, drawn or blown glass ( including flashed or wired glass ) cut to shape other than rectangular shape, or bent or otherwise worked ( for example, edge worked or en ­ graved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like 70.08 Safety glass consisting of toughened or laminated glass , shaped or not 70.09 Glass mirrors ( including rear-view mirrors), unframed , framed or backed 70.10 Carboys, bottles, jars , pots, tubular containers and similar containers , of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass (*) ( a ) 70.11 Glass envelopes ( including bulbs and tubes) for electric lamps, electronic valves or the like 70.12 Glass inners for vacuum flasks or for other vacuum vessels ( J ) 70.14 Illuminating glassware, signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lighting fittings : I. Facetted glass , plates, balls , pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers II . Other ( for example, diffusers , ceiling lights, bowls , cups, lampshades, globes, tulip-shaped pieces) ( 2 ) B. Other (3 ) 70.15 Clock and watch glasses and similar glasses ( including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like ; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like 70.16 Bricks , tiles, slabs, paving blocks, squares and other articles of pressed or moulded glass , of a kind commonly used in buildings ; multi-cellular glass in blocks, slabs , plates, panels and similar forms 70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calib ­ rated ; glass ampoules 70.18 Optical glass and elements of optical glass , other than optically worked elements ; blanks for corrective spectacle lenses 70.19 Glass beads, imitation pearls , imitation precious and semi-precious stones, fragments and chippings, and similar fancy or decorative glass smallwares, and articles of glassware made therefrom ; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes; artificial eyes of glass , including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lamp ­ worked glass ; grains (ballotini ) 70.20 Glass fibre ( including wool ), yarns, fabrics , and articles made therefrom 70.21 Other articles of glass CHAPTER 71 71.01 Pearls, unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport) ( a ) The asterisk covers only heading No ex 70.10 (carboys, bottles and jars , ot unworked glass , or a capacity exceeding 0.25 litre but not exceeding 2-5 litres . ¢) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 432 000 EUA and 45 % respectively . 2 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 4 368 000 EUA and 20 % respectively . 3 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 1 380 000 EUA and 25 % respectively . No L 328 /44 Official Journal of the European Communities 24 . 12 . 79 71.02 Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted , set or strung (except ungraded stones temporarily strung for convenience of transport) 71.03 Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) ex 71.05 Silver, including silver gilt and platinum-plated silver, semi-manufactured 71.06 Rolled silver, unworked or semi-manufactured ex 71.07 Gold, including platinum-plated gold, semi-manufactured 71.08 Rolled gold on base metal or silver, unworked or semi-manufactured ex 71.09 Platinum and other metals of the platinum group , semi-manufactured 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal , unworked or semi-manufactured 71.12 Articles of jewellery and parts thereof, of precious metal or rolled precious metal (*) 71.13 Articles of goldsmiths' or silversmiths ' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 71.14 Other articles of precious metal or rolled precious metal 71.15 Articles consisting of, or incorporating, pearls , precious or semi-precious stones (natural , synthetic or reconstructed ) CHAPTER 73 73.04 Shot and angular grit, of iron or steel , whether or not graded ; wire pellets of iron or steel 73.05 A Iron or steel powders 73.07 Blooms, billets, slabs and sheet bars ( including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel : A. Blooms and billets : II . Forged B. Slabs and sheet bars ( including tinplate bars ): II . Forged C. Pieces toughly shaped by forging 73.10 Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold ­ formed or cold-finished ( including precision-made); hollow mining drill steel : B. Not further worked than forged C. Not further worked than cold-formed or cold-finished D. Clad or surface-worked ( for example, polished, coated): I. Not further worked than clad : b ) Cold-formed or cold-finished II . Other 73.11 Angles, shapes and sections , of iron or steel , hot-rolled , forged , extruded , cold-formed or cold-finished ; sheet piling of iron and steel , whether or not drilled, punched or made from assembled elements : (*) For products falling within this heading, the Community ceiling referred to in Article 1 ( 3 ) is set at 7 083 000 EUA . 24 . 12 . 79 Official Journal of the European Communities No L 328/45 73.11 A. Angles, shapes and sections : (cont d) II N()t further. worked than forged III . Not further worked than cold-formed or cold-finished IV. Clad or surface-worked ( for example, polished, coated ): a ) Not further worked than clad : 2 . Cold-formed or cold-finished b ) Other 73.12 Hoop and strip , of iron or steel , hot-rolled or cold-rolled : B. Not further worked than cold-rolled : II . Other C. Clad, coated or otherwise surface-treated : I. Silvered, gilded or platinum-plated II . Enamelled III . Tinned : b ) Other IV. Zinc-coated or lead-coated V. Other ( for example, copper-plated, artifically oxidized, lacquered , nickel-plated, varnished, clad, parkerized, printed): a ) Not further worked than clad : 2 . Cold-rolled b ) Other D. Otherwise shaped or worked ( for example, perforated, chamfered, lap-jointed) 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled : B. Other sheets and plates : II . Not further worked than cold-rolled, of a thickness of: a ) 3 mm or more IV. Clad, coated or otherwise surface-treated : a ) Silvered, gilded, platinum-plated or enamelled V. Otherwise shaped or worked : a ) Cut into shapes other than rectangular shapes, but not further worked : 1 . Silvered, gilded, platinum-plated or enamelled b ) Other, excluding sheets and plates shaped by rolling 73.14 Iron or steel wire, whether or not coated, but not insulated 73.15 Alloy steel and high carbon steel in the form mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : I. Ingots, blooms, billets, slabs and sheet bars : a ) Forged II . Pieces roughly shaped by forging V. Bars and rods (including wire rod) and hollow mining drill steel ; angles, shapes and sections : a ) Not further worked than forged c) Not further worked than cold-formed or cold-finished d) Clad or surface-worked ( for example, polished, coated): 1 . Not further worked than clad : bb ) Cold-formed or cold-finished 2 . Other VI . Hoop and strip : b ) Not further worked than cold-rolled No L 328 /46 Official Journal of the European Communities 24 . 12 . 79 73.15 c) Clad, coated or otherwise surface-treated : (cont 'd) 1 . Not further worked than clad : bb) Cold-rolled 2 . Other d) Otherwise shaped or worked ( for example, perforated, chamfered, lap-jointed) VII . Sheets and plates : b ) Not further worked than cold-rolled, of a thickness of: 1 . 3 mm or more d ) Otherwise shaped or worked : 2 . Other, excluding sheets and plates shaped by rolling VIII . Wire, whether or not coated, but not insulated B. Alloy steel : I. Ingots, blooms, billets, slabs and sheet bars : a ) Forged II . Pieces roughly shaped by forging V. Bars and rods ( including wire rod) and hollow mining drill steel ; angles, shapes and sections : a ) Not further worked than forged c) Not further worked than cold-formed or cold-finished d) Clad or surface-worked ( for example, polished, coated): 1 . Not further worked than clad : bb) Cold-formed or cold-finished 2 . Other VI . Hoop and strip : b ) Not further worked than cold-rolled c) Clad, coated or otherwise surface-treated : 1 . Not further worked than clad : bb ) Cold-rolled 2 . Other d) Otherwise shaped or worked ( for example, perforated , chamfered, lap-jointed) VII . Sheets and plates : b ) Other sheets and plates : 2 . Not further worked than cold-rolled, of a thickness of: aa ) 3 mm or more 4. Otherwise shaped or worked : bb ) Other, excluding sheets and plates shaped by rolling VIII . Wire, whether or not coated , but not insulated 73.16 Railway and tramway track construction material of iron or steel , the following : rails , check-rails , switch blades, crossings (or frogs), crossing pieces, point rods, rack rails , sleepers, fish-plates, chairs , chair wedges, sole plates, (base plates), rail clips, bedplates, ties and other material specialized for joining or fixing rails : A. Rails : I. Current-conducting, with parts of non-ferrous metal D. Fish-plates and sole plates : II . Other E. Other 73.17 Tubes and pipes, of cast iron (*) 73.19 High-pressure hydro-electric conduits of steel , whether or not reinforced 73.20 Tube and pipe fittings ( for example, joints, elbows, unions and flanges), of iron or steel (*) 24 . 12 . 79 Official Journal of the European Communities No L ,i 28 /47 73.21 Structures and parts of structures ( for example, hangars and other buildings, bridges and bridge-sections , lock-gates, towers, lattice masts, roofs , roofing frame-works, door and window frames, shutters , balustrades, pillars and columns), of iron or steel ; plates, strip , rods, angles, shapes, sections , tubes and the like , prepared for use in structures, of iron or steel 73.22 Reservoirs , tanks, vats and similar containers , for any material (other than compressed or liquefied gas), of iron or steel , of a capacity exceeding 300 litres, whether or not lined or head-insulated, but not fitted with mechanical or thermal equipment 73.23 Casks , drums, cans , boxes and similar containers , of sheet or plate iron or steel , of a description commonly used for the conveyance or packing of goods 73.24 Containers , of iron or steel , for compressed or liquefied gas 73.25 Stranded wire, cables, cordage, ropes, plaited bands, slings and the like , of iron or steel wire, but excluding insulated electric cables 73.26 Barbed iron or steel wire ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel 73.27 Gauze, cloth , grill , netting, fencing, reinforcing fabric and similar materials , of iron or steel wire ; expanded metal , of iron or steel 73.29 Chain and parts thereof, of iron or steel 73.30 Anchors and grapnels and parts thereof, of iron or steel 73.31 Nails , tacks , staples, hook-nails , corrugated nails , spiked cramps, studs , spikes and draw ­ ing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper 73.32 Bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of iron or steel ; rivets, cotters , cot ­ ter-pins , washers and spring washers , of iron or steel ( 1 ) 73.33 Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins , crochet hooks, and the like, and embroidery stilettos , of iron or steel 73.34 Pins (excluding hatpins and other ornamental pins and drawing pins ), hairpins and curling grips , of iron or steel 73.35 Springs and leaves for springs , of iron or steel 73.36 Stoves ( including stoves with subsidiary boilers for central heating), ranges, cookers , grates , fires and other space heaters , gas-rings , plate warmers with burners , wash boilers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel 73.37 Boilers ( excluding boilers of heading No 84.01 ) and radiators, for central heating, not electrically heated , and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel (') For wood screws falling within subheading 73.32 ex B, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 2 993 000 EUA and 30 % respectively ; the maximum amount is reduced to 15 % in respect of China . No L 328 /48 Official Journal of the European Communities 24 . 12 . 79 73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool ; pot scourers and scouring and polishing pads, gloves and the like, of iron or steel 73.40 Other articles of iron or steel ( !&gt; ) ( a ) (') CHAPTER 74 74.02 Master alloys 74.04 Wrought plates, sheets and strip, of copper (* :;') ( 2 ) 74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a thickness ( excluding any backing) not exceeding 0.15 mm 74.06 Copper powders and flakes 74.07 Tubes and pipes and blanks therefor, of copper; hollow bars of copper (**) (3 ) 74.08 Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of copper 74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables 74.11 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials ( including endless bands ), of copper wire ; expanded metal , of copper 74.15 Nails , tacks, staples, hook-nails , spiked cramps, studs, spikes and drawing pins, of cop ­ per, or of iron or steel with heads of copper ; bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped, and screws ( including screw hooks and screw rings), of copper ; rivets, cotters, cotter-pins , washers and spring washers, of copper 74.16 Springs, of copper 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper 74.19 Other articles of copper CHAPTER 75 75.02 Wrought bars , rods, angles, shapes and sections, of nickel ; nickel wire 75.03 Wrought plates, sheets and strip , of nickel ; nickel foil ; nickel powders and flakes 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars , and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of nickel 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis 75.06 Other articles of nickel ( a ) The asterisk only covers products other than parts of box pallets (with mash products). (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 7 535 000 EUA and 30 % respectively . ( 2) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4) are set at 2 963 000 EUA and 30 % respectively . ( 3 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 7 489 000 EUA and 25 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328/49 CHAPTER 76 76.02 Wrought bars , rods , angles , shapes and sections of aluminium ; aluminium wire (*) (**) (*) 76.03 Wrought plates, sheets and strip , of aluminium (*) ) ( 2 ) 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a thickness (excluding any backing) not exceeding 0.20 mm 76.05 Aluminium powders and flakes 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium 76.07 Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of aluminium 76.08 Structures, and parts of structures ( for example, hangars and other buildings, bridges and bridge-sections , towers , lattice masts, roofs , roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods , angles, shapes, sections , tubes and the like , prepared for use in structures , of aluminium 76.09 Reservoirs, tanks, vats and similar containers , for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 76.10 Casks , drums, cans , boxes and similar containers ( including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods 76.11 Containers , of aluminium, for compressed or liquefied gas 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use , and parts of such articles and ware, of aluminium 76.16 Other articles of aluminium CHAPTER 77 77.02 Wrought bars , rods , angles, shapes and sections, of magnesium; magnesium wire; wrought plates, sheets and strip , of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hollow bars of magnesium ; other articles of magnesium 77.04 Beryllium, unwrought or wrought, and articles of beryllium CHAPTER 78 78.02 Wrought bars, rods , angles, shapes and sections, of lead ; lead wire 78.03 Wrought plates, sheets and strip, of lead 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a weight ( excluding any backing) not ex ­ ceeding 1-7 kg/m2 ; lead powders and flakes (!) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 3 877 000 EUA and 20 % respectively . ( 2 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 9 155 000 EUA and 20 % respectively . 24 . 12 . "9No L 328 /50 Official Journal of the European Communities 78.05 Tubes and pipes and blanks, therefor, of lead ; hollow bars , and tube and pipe fittings ( for example, joints, elbows, sockets, flanges and S-bends ), of lead 78.06 Other articles of lead CHAPTER 79 79.02 Wrought bars , rods, angles, shapes and sections, of zinc ; zinc wire 79.04 Tubes and pipes and blanks therefor, of zinc ; hollow bars , and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of zinc 79.06 Other articles of zinc CHAPTER 80 80.02 Wrought bars , rods, angles, shapes and sections, of tin ; tin wire 80.03 Wrought plates, sheets and strip, of tin 80.04 Tin foil (whether or not embossed, cut to shape, perforated, coated, printed or backed with paper or other reinforcing material), of a weight ( excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes 80.05 Tubes and pipes and blanks therefor , of tin ; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of tin 80.06 Other articles of tin CHAPTER 81 81.01 Tungsten (wolfram ), unwrought or wrought, and articles thereof: B. Bars (other than bars not further prepared than sintered ), rods , angles, shapes, sec ­ tions, wire, filaments, plates, sheets, strip and foil C. Other 81.02 Molybdenum, unwrought or wrought, and articles thereof: B. Bars (other than bars not further prepared than sintered), rods , angles, shapes, sec ­ tions, wire, filaments, plates, sheets, strip and foil C. Other 81.03 Tantalum, unwrought or wrought, and articles thereof: B. Bars (other than bars not further prepared than sintered ), rods , angles, shapes, sec ­ tions , wire, filaments, plates, sheets, strip and foil C. Other 81.04 Other base metals, unwrought or wrought, and articles thereof; cerments, unwrought or wrought, and articles thereof: A. Bismuth : II . Other B. Cadmium: II . Other C. Cobalt : II . Other D. Chromium : II . Other E. Germanium: II . Other 24 . 12 . 79 Official Journal of the European Communities No L 328/51 81.04 F. Hafnium (celtium): n 0ther G. Manganese : II . Other H. Niobium (columbium): II . Other IJ . Antimony : II . Other K. Titanium : II. Other L. Vanadium: II . Other N. Thorium : II . Other : b ) Other (EURATOM) O. Zirconium : II. Other P. Rhenium : II . Other Q. Gallium; indium; thallium: II . Other R. Cermets : II . Other CHAPTER 82 82.01 Hand tools , the following: spades, shovels , picks , hoes, forks and rakes; axes, bill hooks and similar hewing tools ; scythes, sickles, hay knives, grass shears , timber wedges and other tools of a kind used in agriculture, horticulture or forestry (*) 82.02 Saws ( non-mechanical ) and blades for hand or machine saws (including toothless saw blades) (*) 82.03 Hand tools , the following: pliers ( including cutting pliers), pincers , tweezers , tinmen's snips , bolt croppers and the like ; perforating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches); files and rasps (2) 82.04 Hand tools , including glaziers ' diamonds, not falling within any other heading of this Chapter ; blow lamps, anvils ; vices and clamps, other than accessories for, and parts of, machine tools ; portable forges; grinding wheels with frameworks (hand or pedal operated ) ( J )' 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits ( a ) 82.06 Knives and cutting blades, for machines or for mechanical appliances 82.07 Tool-tips and plates, sticks and the like for tool-tips, unmounted , of sintered metal carbides (for example, carbides of tungsten , molybdenum or vanadium ) 82.08 Coffee-mills , mincers , juice-extractors and other mechanical appliances, of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation, serving or conditioning of food or drink ( ') For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is reduced to 25 % in respect of China . ( 2 ) For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is reduced to 15 % in respect of China, No L 328 /52 Official Journal of the European Communities 24 . 12 . 79 82.09 Knives with cutting blades, serrated or not ( including pruning knives), other than knives falling within heading No 82.06 , and blades therefor : B. Blades 82.11 Razors and razor blades ( including razor blade blanks, whether or not in strips ) 82.12 Scissors ( including tailors ' shears), and blades therefor 82.13 Other articles of cutlery ( for example, secateurs , hair clippers, butchers' cleavers , paper knives); manicure and chiropody sets and appliances ( including nail files) 82.14 Spoons, forks , fish-eaters , butter-knives, ladles and similar kitchen or tableware : B. Other 82.15 Handles of base metal for articles falling within heading No 82.09 , 82.13 or 82.14 CHAPTER 83 83.01 Locks and padlocks ( key , combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks, for handbags, trunks or the like, and parts of such frames , of base metal ; keys for any of the foregoing articles of base metal (*) 83.02 Base metal fittings and mountings of a kind suitable for furniture, doors , staircases, windows, blinds, coachwork, saddlery, trunks, caskets and the like (including automatic door closers ); base metal hat-racks, hat-pegs, brackets and the like 83.03 Safes, strong-boxes, armoured or reinforced strong-rooms, strong-room linings and strong-room doors , and cash and deed boxes and the like, of base metal 83.04 Filing cabinets, racks , sorting boxes, paper trays , paper rests and similar office equip ­ ment, of base metal , other than office furniture falling within heading No 94.03 83.05 Fittings for loose-leaf binders , for files or for stationery books, of base metal ; letter clips, paper clips , staples, indexing tags, and similar stationery goods , of base metal 83.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photograph, pic ­ ture and similar frames, of base metal ; mirrors of base metal 83.07 Lamps and lighting fittings, of base metal , and parts thereof, of base metal ( excluding switches, electric lamp holders , electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22 ) ( 2 ) 83.08 Flexible tubing and piping, of base metal 83.09 Clasps, frames with clasps for handbags and the like , buckles, buckle-clasps, hooks, eyes, eyelets, and the like, of base metal , of a kind commonly used for clothing, travel goods, handbags or other textile or leather goods ; tubular rivets and bifurcated rivets, of base metal ; beads and spangles, of base metal 83.11 Bells and gongs, non-electric, of base metal , and parts thereof of base metal (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 4 501 000 EUA and 20 % respectively . ( 2) For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is set at 30 % . 24 . 12 . 79 Official Journal of the European Communities No L 328 /53 83.13 Stoppers, crown corks, bottle caps, capsules, bung covers , seals and plombs, case corner protectors and other packing accessories, of base metal 83.14 Sign-plates, name-plates, numbers, letters and other signs, of base metal 83.15 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal car ­ bides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying CHAPTER 84 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers 84.02 Auxiliary plant for use with boilers falling within heading No 84.01 ( for example, economizers , superheaters , soot removers , gas recoverers and the like); condensers for vapour engines and power units 84.03 Producer gas and water gas generators , with or without purifiers ; acetylene gas generators (water process ) and similar gas generators , with or without purifiers 84.05 Steam or other vapour power units, whether or not incorporating boilers 84.06 Internal combustion piston engines 84.07 Hydraulic engines and motors ( including water wheels and water turbines) 84.08 Other engines and motors 84.09 Mechanically propelled road rollers 84.10 Pumps (including motor pumps and turbo pumps) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket, chain , screw, band and similar kinds (*) ( a ) 84.11 Air pumps, vacuum pumps and air or gas compressors ( including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans , blowers and the like 84.12 Air conditioning machines, self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air 84.13 Furnace burners for liquid fuel (atomizers ), for pulverized solid fuel or for gas ; mechan ­ ical stokers , mechanical grates, mechanical ash dischargers and similar appliances 84.14 Industrial and laboratory furnaces and ovens, non-electric 84.15 Refrigerators and refrigerating equipment (electrical and other ) 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor ( a ) The asterisk covers only subheading 84.10 B II . No L 328 '54 Official Journal of the European Communities 24 . 12 . 79 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical 84.18 Centrifuges filtering and purifying machinery and apparatus (other than filter funnels , milk strainers and the like), for liquids or gases 84.19 Machinery for cleaning or drying bottles or other containers ; machinery for filling, clos ­ ing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery; machinery for aerating beverages; dish washing machines 84.20 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting and checking machines; weighing machine weights of all kinds 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances; steam or sand blasting machines and similar jet projecting machines 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors ( for example, lifts, hoists, winches, cranes, transporter cranes, jacks , pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 84.23 Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth , minerals or ores ( for example, mechanical shovels , coal-cutters , excavators , scrapers , levellers and bulldozers); pile-drivers ; snow-ploughs, not self-propelled (includ ­ ing snow-plough attachments) 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example, ploughs, harrows, cultivators, seed and fertilizer distributors); lawn and sports ground rollers 84.25 Harvesting and threshing machinery; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29 ) 84.26 Dairy machinery (including milking machines) 84.27 Presses, crushers and other machinery, of a kind used in wine-making, cider-making, fruit juice preparation or the like 84.28 Other agricultural , horticultural , poultry-keeping and bee-keeping machinery; germina ­ tion plant fitted with mechanical or thermal equipment ; poultry incubators and brooders 84.29 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables 84.30 Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture , macaroni , ravioli or similar cereal food manufacture, the preparation of meat, fish , fruit or vegetables ( including mincing or slicing machines), sugar manufacture or brewing 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard 84.32 Book-binding machinery, including book-sewing machines 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp , paper or paperboard 24 . 12 . 79 Official Journal of the European Communities No L 328/55 84.34 Machinery, apparatus and accessories for type-founding or type-setting; machinery, other than the machine-tools of heading No 84.45 , 84.46 or 84.47, for preparing or working printing blocks, plates, or cylinders ; printing type, impressed flongs and ma ­ trices printing blocks, plates and cylinders ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes ( for example, planed, grained or polished) 84.35 Other printing machinery ; machines for use ancillary to printing 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines; textile doub ­ ling, throwing and reeling (including weft-winding) machines 84.37 Weaving machines , knitting machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net ; machines for preparing yarns for use on such machines, including warping and warp sizing machines 84.38 Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, jacquards, automatic stop motions and shuttle changing mechanisms); parts and acces ­ sories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 ( for example, spindles and spindle flyers , card clothing, combs, extruding nipples, shuttles, healds and heald-lifters and hosiery needles) 84.39 Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks 84.40 Machinery for washing, cleaning, drying, bleaching, dyeing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines; machines of a kind used in the manufacture of linoleum or other floor covering for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials , and engraved or etched plates, blocks or rollers therefor 84.41 Sewing machines; furniture specially designed for sewing machines; sewing machine needles : A. Sewing machines; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a) Sewing machines having a value (not including frames, tables or furniture) of more than 65 FITA each b) Other (*) II . Other sewing machines and other sewing machine heads ( 2 ) III . Parts , furniture specially designed for sewing machines ( 3 ) B. Sewing machine needles 84.42 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather ( including boot and shoe machinery ) 84.43 Converters , ladles, ingot moulds and casting machines, of a kind used in metallurgy and in metal foundries 84.44 Rolling mills and rolls therefor (') For products falling within subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4) are set at 3 983 000 EUA and 15 % respectively . ( 2) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4) are set at 3 275 000 EUA and 30 % respectively ; the maximum amount is reduced to 15 % in respect of China . ( 3 ) For products falling within this subheading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4) are set at 1 819 000 EUA and 30 % respectively ; the maximum amount is reduced to 15 % in respect of China. No L 328/56 Official Journal of the European Communities 24 . 12 . 79 84.45 Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50 84.46 Machine-tools for working stone, ceramics , concrete , asbestos-cement and like mineral materials or for working glass in the cold , other than machines falling within heading No 84.49 84.47 Machine-tools for working wood , cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 84.48 Accessories and parts suitable for use solely or principally with the machines falling within heading Nos 84.45 to 84.47 , including work and tool holders , self-opening dieheads , dividing heads and other appliances for machine-tools ; tool holders for any type of tool or machine-tool for working in the hand 84.49 Tools for working in the hand , pneumatic or with self-contained non-electric motor 84.50 Gas-operated welding, brazing, cutting and surface tempering appliances 84.51 Typewriters, other than typewriters incorporating calculating mechanisms ; cheque ­ writing machines 84.52 Calculating machines ; accounting machines , cash registers , postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device ( 1 )( 2 ) 84.53 Automatic data-processing machines and units thereof; magnetic or optical readers , machines for transcribing data on to data media in coded form and machines for proces ­ sing such data , not elsewhere specified or included 84.54 Other office machines ( for example, hectograph or stencil duplicating machines , addres ­ sing machines, coin-sorting machines, coin-counting and wrapping machines , pencil ­ sharpening machines, perforating and stapling machines) 84.55 Parts and accessories (other than covers , carrying cases and the like ) suitable for use sole ­ ly or principally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 84.56 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid ( including powder and paste ) form ; machinery for agglomerating, moulding or shaping solid mineral fuels , ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand 84.57 Glass-working machines (other than machines for working glass in the cold ); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves 84.58 Automatic vending machines ( for example, stamp, cigarette , chocolate and food machines ), not being games of skill or chance 84.59 Machines and mechanical appliances, having individual functions , not falling within any other heading of this Chapter : A. For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) B. Nuclear reactors (EURATOM) C. Specially designed for the recycling of irradiated nuclear fuels ( for example, sintering of radioactive metal oxides , sheathing) ( EURATOM ) (') For machines falling within subheading 84.52 A , with a print-out, the Community ceiling referred to in Article 1 (3 ) is set at 5 326 000 EUA . ( 2 ) For machines falling within subheading 84.52 A, other than those with a print-out the Community ceiling and maximum amount re ­ ferred to in Article 1 ( 3 ) and ( 4 ) are set at 30 282 000 EUA and 25 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328 /57 84.59 D. Rope or cable-making machinery, including electric wire and cable-making machines (cont 'd) E. Other 84.60 Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials ( for example, ceramic pastes, concrete or cement ) or for rubber or artificial plastic materials 84.61 Taps, cocks , valves and similar appliances, for pipes, boiler shells , tanks, vats and the like , including pressure-reducing valves and thermostatically controlled valves (*) ( a ) 84.62 Ball , roller or needle roller bearings ( ) ex 84.63 Transmission shafts, cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears and gearboxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings , but not including forged or roughly shaped shafts, of a weight exceeding 150 tonnes, for generators or turbines 84.64 Gaskets and similar joints of metal sheeting combined with other material ( for example, asbestos , felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints, dissimilar in composition , for engines , pipes, tubes and the like, put up in pouches, envelopes or similar packings 84.65 Machinery parts, not containing electrical connectors , insulators , coils , contacts or other electrical features and not falling within any other heading in this Chapter CHAPTER 85 85.01 Electrical goods of the following descriptions : generators , motors, converters (rotary or static), transformers , rectifiers and rectifying apparatus ; inductors : B. Other : 1 . Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : a ) Synchronous motors of an output of not more than 18 watts ( J ) II . Transformers, static converters, rectifiers and rectifying apparatus ; inductors C. Parts ( 2 ) 85.02 Electro-magnets ; permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets ; electro-magnetic and permanent magnet chucks, clamps, vices and similar work holders ; electro-magnetic clutches and couplings ; elec ­ tro-magnetic brakes; electro-magnetic lifting heads 85.03 Primary cells and primary batteries (*) ( 3 ) 85.04 Electric accumulators (4 ) 85.05 Tools for working in the hand, with self-contained electric motor ( a ) The asterisk covers only subheading 84.61 ex B (taps, cocks, valves and similar appliances of pig iron or cast iron). (') For products falling within subheading 85.01 B I a), the Community ceiling referred to in Article 1 ( 3 ) is set at 2 344 000 EUA . ( 2 ) For products falling within subheading 85.01 C, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 11 629 000 EUA and 25 % respectively . ( 3 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 8 365 000 EUA and 20 % respectively ; the maximum amount is reduced to 15 % in respect of China . (4 ) For products falling within subheading 85.04 A ( lead-acid accumulators ), the Community ceiling and maximum amount referred to in Article I (3 ) and (4 ) are set at 3 050 000 EUA and 20 % respectively . No L 328/58 Official Journal of the European Communities 24 . 12 . 79 85.06 Electro-mechanical domestic appliances, with self-contained electric motor 85.07 Shavers and hair clippers , with self-contained electric motor 85.08 Electrical starting and ignition equipment for internal combustion engines ( including ignition magnetos, magneto-dynamos, ignition coils, starter motors, sparking plugs and glow plugs); generators (dynamos and alternators ) and cut-outs for use in conjunction with such engines 85.09 Electrical lighting and signalling equipment and electrical windscreen wipers , defrosters and demisters , for cycles or motor vehicles 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 : A. Miners ' safety lamps 85.11 Industrial and laboratory electric furnaces, ovens and inductions and dielectric heating equipment ; electric or laser-operated welding, brazing, soldering or cutting machines and apparatus 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heat ­ ing apparatus and electric space heating apparatus ; electric hairdressing appliances ( for example, hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances; electric heating resistors , other than those of carbon 85.13 Electrical line telephonic and telegraphic apparatus ( including such apparatus for carrier-current line systems ) 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers ) and television cameras; radio navigational aid apparatus , radar apparatus and radio remote control apparatus ( ! ): A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : I. Transmitters II . Transmitter-receivers IV. Television cameras B. Other apparatus C. Parts of the goods of subheadings A and B above : II . Other : a ) Cabinets and cases b) Parts of base metal , obtained by turning bars , angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm 85.16 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields 85.17 Electric sound or visual signalling apparatus ( such as bells , sirens , indicator panels , burg ­ lar and fire alarms), other than those of heading No 85.09 or 85.16 (') For products falling within subheadings 85.15 A 1, II , IV ; B ; C II a) and b), the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 19 344 000 EUA and 30 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328 /59 85.18 Electrical capacitors , fixed or variable (*) 85.19 Electrical apparatus for making and breaking electrical circuits, for the protection of electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays , fuses, lightning arresters , surge suppressors , plugs, lampholders and junction boxes); resistors , fixed or variable ( including potentiometers), other than heat ­ ing resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels (2) (3 ) 85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps (4) 85.21 Thermionic, cold cathode and photo-cathode valves and tubes ( including vapour or gas ­ filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transis ­ tors and similar semi-conductor devices ; light-emitting diodes; electronic micro ­ circuits ( 5 ): A. Valves and tubes B. Photocells , including photo-transistors C. Mounted piezo-electric crystals 85.22 Electrical appliances and apparatus , having individual functions, not falling within any other heading of this Chapter 85.24 Carbon brushes, arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes 85.25 Insulators of any material 85.26 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 85.28 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) CHAPTER 87 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys 87.02 Motor vehicles for the transport of persons, goods or materials ( including sports motor - vehicles, other than those falling within heading No 87.09 ) t 1 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4) are set at 10 307 000 EUA and 20 % respectively . ( 2) For products falling within subheading 85.19 A , the Community maximum amount referred to in Article 1 (4 ) is set at 15 % . ( 3 ) For products falling within subheading 85.19 B, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 1 1 05 1 000 EUA and 40 % respectively . (4 ) For products falling within subheading 85.20 A, the Community ceiling and maximum amount referred to in Article 1 ( 3 ) and (4 ) are set at 4 027 000 EUA and 20 % respectively . ( 5) For products falling within subheadings 85.21 A, B and C, the Community ceiling referred to in Article 1 (3 ) is set at 14 080 000 EUA . No L 328/60 Official Journal of the European Communities 24 . 12 . 79 87.03 Special purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire ­ escapes, road sweeper lorries, snow-ploughs, spraying lorries, crane lorries, searchlight lorries, mobile workshops and mobile radiological units), but not including the motor vehicles falling within heading No 87.02 ) 87.04 Chassis fitted with engines, for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.05 Bodies ( including cabs) for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 87.07 Works trucks, mechanically propelled, of the type used in factories, warehouses, dock areas or airports for short distance transport or handling of goods ( for example, platform trucks, fork-lift trucks and straddle carriers ); tractors of the type used on railway station platforms ; parts of the foregoing vehicles 87.08 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds 87.10 Cycles ( including delivery tricycles), not motorized (*) ( J ) 87.11 Invalid carriages , whether or not motorized or otherwise mechanically propelled 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 n ( a ) ( 2 ) 87.13 Baby carriages and parts thereof 87.14 Other vehicles ( including trailers), not mechanically propelled, and parts thereof: A. Animal-drawn vehicles B. Trailers and semi-trailers : I. Specially designed for the transport of highly radio-active materials (EURATOM) C. Other vehicles D. Parts CHAPTER 88 AIRCRAFT AND PARTS THEREOF; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR; GROUND FLYING TRAINERS CHAPTER 89 SHIPS , BOATS AND FLOATING STRUCTURES CHAPTER 90 90.01 Lenses, prisms, mirrors and other optical elements, of any material , unmounted, other than such elements of glass not optically worked ; sheets or plates, of polarizing material 90.02 Lenses , prisms, mirrors and other optical elements of any material , mounted, being parts of or fittings for instruments or apparatus , other than such elements of glass not optically worked ( a) The asterisk covers only subheading 87.12 B. (') For products falling within this heading, the Community maximum amount referred to in Article 1 (4 ) is set at 20 % . ( 2) For products falling within subheading 87.12 B , the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 8 433 000 EUA and 30 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328/61 90.03 Frames and mountings, and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like , corrective, protective or other 90.06 Astronomical instruments ( for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio ­ astronomy 90.07 Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not - ¢ including re-recorders or film editing apparatus ; any combination of these articles 90.09 Image projectors (other than cinematographic projectors ); photographic (except cinematographic ) enlargers and reducers (*) 90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter ; photocopying apparatus (whether incorporating an optical system or of the contact type) and thermo ­ copying apparatus ; screens for projectors 90.11 Microscopes and diffraction apparatus, electron and proton 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image 90.13 Optical appliances and instruments (but not including lighting appliances other than . searchlights or spotlights), not falling within any other heading of this Chapter ; lasers , other than laser diodes 90.14 Surveying (including photogrammetrical surveying), hydrographic, navigational meteorological , hydrological and geophysical instruments ; compasses ; rangefinders 90.15 Balances of a sensitivity of 5 cg or better, with or without their weights 90.16 Drawing, marking-out and mathematical calculating instruments, drafting machines, pantographs, slide rules, disc calculators and the like ; measuring or checking instru ­ ments, appliances and machines , not falling within any other heading of this Chapter ( for example, micrometers , callipers , gauges, measuring rods, balancing machines); profile projectors 90.17 Medical , dental , surgical and veterinary instruments and appliances ( including electro ­ medical apparatus and ophthalmic instruments) (2 ) 90.18 Mechano-therapy appliances; massage apparatus ; psychological aptitude-testing ap ­ paratus ; artificial respiration , ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances ( including gas masks and similar respirators ) 90.19 Orthopaedic appliances, surgical belts, trusses and the like ; splints and other fracture appliances ; artificial limbs, eyes, teeth and other artificial parts of the body ; hearing-aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 3 298 000 EUA and 45 % respectively . ( 2 ) For products falling within this heading, the Community ceiling referred to in Article 1 ( 3 ) is set at 20 007 000 EUA. No L 328 /62 Official Journal of the European Communities 24 . 12 . 79 90.20 Apparatus based on the use of X-rays or of the radiations from radioactive substances ( including radiography and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension generators ; X-ray control panels and desks ; X-ray examination or treatment tables, chairs and the like 90.21 Instruments , apparatus or models , designed solely for demonstrational purposes ( for example, in education or exhibition), unsuitable for other uses 90.22 Machines and appliances for testing mechanically the hardness , strength , compressibility , elasticity and the like properties of industrial materials ( for example, metals , wood, textiles , paper or plastics ) 90.23 Hydrometers and similar instruments ; thermometers , pyrometers , barometers , hygro ­ meters , psychrometers , recording or not ; any combination of these instruments 90.24 Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically control ­ ling temperature ( for example, pressure gauges, thermostats, level gauges, flow meters , heat meters , automatic oven-draught regulators ), not being articles falling within heading No 90.14 90.25 Instruments and apparatus for physical or chemical analysis ( such as polarimeters , refrac ­ tometers , spectrometers , gas analysis apparatus ), instruments and apparatus for measur ­ ing or checking viscosity , porosity , expansion , surface tension or the like ( such as vis ­ cometers , porosimeters , expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound ( such as photometers ( including exposure meters), calorimeters); microtomes 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor 90.27 Revolution counters , production counters , taximeters , mileometers , pedometers , and the like , speed indicators ( including magnetic speed indicators ) and tachometers (other than articles falling within heading No 90.14); stroboscopes 90.28 Electrical measuring, checking, analyzing or automatically controlling instruments and apparatus 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23 , 90.24 , 90.26 , 90.27 or 90.28 CHAPTER 91 (1 ) 91.01 Pocket-watches, wrist-watches , and other watches, including stop-watches 91.02 Clocks with watch movements (excluding clocks of heading No 91.03 ) 91.03 Instrument panel clocks and clocks of a similar type, for vehicles, aircraft or vessels 91.04 Other clocks 91.05 Time of day recording apparatus ; apparatus with clock or watch movement ( including secondary movement) or with synchronous motor , for measuring, recording or otherwise indicating intervals of time 91.06 Time switches with clock or watch movement ( including secondary movement ) or with synchronous motor 91.07 Watch movements ( including stop-watch movements), assembled 91.08 Clock movements , assembled 91.09 Watch cases and parts of watch cases ( 2 ) (*) For products falling within this Chapter, the Community maximum amount referred to in Article 1 (4 ) is reduced to 20 % in respect of China . ( 2 ) For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 3 015 000 EUA and 30 % respectively . 24 . 12 . 79 Official Journal of the European Communities No L 328 /63 91.10 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof 91.11 Other clock and watch parts CHAPTER 92 92.01 Pianos ( including automatic pianos, whether or not with keyboards ); harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps 92.02 Other string musical instruments 92.03 Pipe and reed organs, including harmoniums and the like 92.04 Accordions, concertinas and similar musical instruments ; mouth organs 92.05 Other wind musical instruments 92.06 Percussion musical instruments ( for example, drums, xylophones, cymbals , castanets) 92.07 Electro-magnetic, electrostatic, electronic and similar musical instruments (for example, pianos , organs , accordions ) 92.08 Musical instruments not falling within any other heading of this Chapter ( for example, fairground organs, mechanical street organs , musical boxes, musical saws); mechanical singing birds ; decoy calls and effects of all kinds ; mouthblown sound-signalling instru ­ ments ( for example, whistles and boatswains ' pipes) 92.10 Parts and accessories of musical instruments, including perforated music rolls and mechanisms for musical boxes; metronomes, tuning forks and pitch pipes of all kinds 92.11 Gramophones, dictating machines and other sound recorders or reproducers, including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : B. Television image and sound recorders or reproducers 92.12 Gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording (*) 92.13 Other parts and accessories of apparatus falling within heading No 92.11 CHAPTER 93 ARMS AND AMMUNITIONS ; PARTS THEREOF {*) ( a ) CHAPTER 94 94.01 Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds, and parts thereof: B. Other : I. Specially designed for aircraft 94.02 Medical , dental , surgical or veterinary furniture ( for example, operating tables, hospital beds with mechanical fittings); dentists' and similar chairs with mechanical elevating, rotating or reclining movements ; parts of the foregoing articles (a ) The asterisk covers only subheading 93.07 B. (') For products falling within this heading, the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 8 515 000 EUA and 30 % respectively . No L 328 /64 Official Journal of the European Communities 24 . 12 . 79 94.04 Mattress supports ; articles of bedding or similar furnishing fitted with springs or stuffed or internally fitted with any material or of expanded, foam or sponge rubber or ex ­ panded, foam or sponge artificial plastic material , whether or not covered ( for example, mattresses, quilts, eiderdowns , cushions , pouffes and pillows) CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL CHAPTER 96 BROOMS, BRUSHES , POWDER-PUFFS AND SIEVES (*) ( an 1 ) CHAPTER 97 97.01 Wheeled toys designed to be ridden by children ( for example, toy bicycles and tricycles and pedal motorcars ); dolls ' prams and dolls ' pushchairs 97.04 Equipment for parlour, table and funfair games for adults or children ( including billiard tables and pintables and table-tennis requisites (*) ( a ) (**) ( b ) ( 2 ) 97.06 Appliances, apparatus, accessories and requisites for gymnastics or athletics , or for sports and outdoor games (other than articles falling within heading No 97.04 ) (-1 ): B. Tennis rackets C. Other 97.07 Fish-hooks , line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy 'birds', lark mirrors and similar hunting or shooting requisites 97.08 Roundabouts, swings , shooting galleries and other fairground amusements ; travelling circuses, travelling menageries and travelling theatres CHAPTER 98 98.01 Buttons and button moulds , studs , cuff-links, and press-fasteners , including snap ­ fasteners and press-studs ; blanks and parts of such articles 98.02 Slide fasteners and parts thereof 98.03 Fountain pens, stylograph pens and pencils ( including ballpoint pens and pencils and other pens ), pen-holders , pencil-holders and similar holders , propelling pencils and slid ­ ing pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 98.04 Pen nibs and nib points 98.05 Pencils (other than pencils of heading No 98.03 ), pencil leads , slate pencils , crayons and pastels , drawing charcoals and writing and drawing chalks ; tailors ' and billiard chalks 98.06 Slates and boards , with writing or drawing surfaces , whether framed or not 98.07 Date , sealing or numbering stamps , and the like ( including devices for printing or embos ­ sing labels ), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 98.08 Typewriter and similar ribbons , whether or not on spools ; ink-pads with or without boxes 98.09 Sealing wax ( including bottle-sealing wax ) in sticks , cakes or similar forms ; copying pastes with a basis of gelatin , whether or nor with a paper or textile backing ( a ) The asterisk covers only subheadings 96.01 B I and III . ( b ) The asterisks cover only subheading 97.04 A. (&gt;) 1 or brushes tailing within subheading 96.01 B ex III , the Community maximum amount referred to in Article 1 (4 ) is reduced to 20 % in respect of China . ( 2 ) l or products falling within heading No 97.04 , the Community ceiling and maximum amount referred to in Article 1 (3 ) and (4 ) are set at 9 940 000 EUA and 25 % respectively . ( 3 ) f or products falling within subheading 97.06 B and C, the Community ceiling referred to in Article 1 (3 ) is set at 20 116 000 EUA. 24 . 12 . 79 Official Journal of the European Communities No L 328/65 98.10 Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof, excluding flints and wicks 98.11 Smoking pipes; pipe bowls, stems and other parts of smoking pipes ( including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereof 98.12 Combs, hair-slides and the like 98.14 Scent and similar sprays of a kind used for toilet purposes, and mounts and heads therefor 98.16 Tailors' dummies and other lay figures ; automata and other animated displays of a kind used for shop window dressing No L 328/66 Official Journal of the European Communities 24 . 12 . 79 ANNEX B List of developing countries and territories enjoying generalized tariff preferences I 1) I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh (2) 469 Barbados 284 Benin ( 2) 675 Bhutan ( 2 ) 516 Bolivia 391 Botswana (2 ) 508 Brazil 676 Burma 328 Burundi ( 2) 302 Cameroon 306 Central African Republic (2 ) 244 Chad ( 2 ) 512 Chile 720 China 480 Colombia 375 Comoros 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea 334 Ethiopia ( 2) 815 Fiji 314 Gabon 252 Gambia ( 2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea ( 2) 257 Guinea Bissau 488 Guyana 452 Haiti ( 2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 810 Kiribati 636 Kuwait 684 Laos ( 2 ) 604 Lebanon 395 Lesotho ( 2 ) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2) 701 Malaysia 667 Maldives ( 2 ) 232 Mali ( 2) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2) 432 Nicaragua 240 Niger ( 2 ) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 440 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde 066 Romania 324 Rwanda ( 2 ) 819 Western Samoa (2 ) 311 Sao Tome and Principe 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia ( 2 ) 728 South Korea 656 South Yemen ( 2) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan ( 2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania ( 2) 680 Thailand 280 Togo 817 Tonga 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda ( 2) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980 ' (Regulation ( EEC) No 2566/79  OJ No L 294 , 21 . 11 . 1979 , p. 5 ). I 2) This country is also included in Annex C. 24 . 12 . 79 Official Journal of the European Communities No L 328/67 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (*) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (*) American Oceania includes : Guam, American Samoa ( including Swain's Island), Midway Islands , Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). No L 328 /68 Official Journal of the European Communities 24 . 12 . 79 ANNEX C List of least developed developing countries to which Article 2(1 ) and (2) does not apply 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Volta